UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-6923


OLANDIO RAY WORKMAN,

                    Plaintiff - Appellant,

             v.

METRO PCS MOBILE PHONE COMPANY; MR. RICHARDSON; MR. LEWIS,
Greenville County Sheriff’s Office; GREENVILLE COUNTY SHERIFF’S
OFFICE,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of South Carolina, at
Greenville. R. Bryan Harwell, District Judge. (6:17-cv-01208-RBH-KFM)


Submitted: November 15, 2018                                Decided: November 20, 2018


Before MOTZ and HARRIS, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Olandio Ray Workman, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Olandio Ray Workman seeks to appeal the district court’s order adopting the

magistrate judge’s recommendations and dismissing Workman’s 42 U.S.C. § 1983

(2012) complaint as to some Defendants and staying the action as to some Defendants.

This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (2012), and

certain interlocutory and collateral orders, 28 U.S.C. § 1292 (2012); Fed. R. Civ. P.

54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949). The order

Workman seeks to appeal is neither a final order nor an appealable interlocutory or

collateral order.   Accordingly, we dismiss the appeal for lack of jurisdiction.     We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                            DISMISSED




                                           2